COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-353-CV
 
IN RE FORT WORTH SOUTHWEST                                               RELATOR
NURSING AND REHABILITATION CENTER  
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's motion for temporary relief and petition 
for writ of mandamus and is of the opinion that relief should be denied.  
Accordingly, relator's motion for temporary relief and petition for writ of 
mandamus is denied.
        Relator shall pay all costs of this original proceeding, for which let 
execution issue.
                                                                  PER CURIAM

PANEL M:  SAM J. DAY, J. (Retired, Sitting by Assignment); CAYCE, C.J.; and 
GARDNER, J. 
 
DELIVERED: December 5, 2003